Appeal from a new sentence of the Supreme Court, Monroe County (Harold L. Galloway, J.), rendered February 9, 2009 imposed upon defendant’s conviction of criminal sale of a controlled substance in the first degree (two counts), and criminal possession of a controlled substance in the first degree (two counts). Defendant was resentenced pursuant to the 2004 Drug Law Reform Act.
It is hereby ordered that the sentence so appealed from is unanimously affirmed.
Present — Scudder, PJ., Smith, Carni, Lindley and Sconiers, JJ.